Citation Nr: 1100304	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-36 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to VA beneficiary travel.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from March 1988 to August 2001.

In December 2008, the VA Health Administration Service (VHA), 
Harry S. Truman Memorial Veterans Hospital, Columbia, Missouri, 
denied the Veteran's claim of entitlement to VA beneficiary 
travel.  The Veteran disagreed with that decision, and this 
appeal ensued.  Following the perfection of that appeal, the 
St. Louis RO transferred the case to the Board of Veterans' 
Appeals (Board) for an appellate determination. 

In August 2010, during the course of the appeal, the Veteran had 
a hearing at the RO before the Acting Veterans Law Judge whose 
signature appears at the end of this decision.  A transcript of 
that hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Generally, VA beneficiary travel is a payment for travel expenses 
incurred in the United States to help veterans and other persons 
obtain care or services from the Veterans Health Administration.  
38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 70.1(a) (2010).  

Persons eligible for beneficiary travel payments include veterans 
who travel to or from a VA facility or VA-authorized health care 
facility in connection for the following reasons or under the 
following circumstances: 1) treatment for a service-connected 
disability, regardless of the disability rating; .or, 2) 
treatment for any disability, provided that the Veteran has a 
service-connected disability rated at 30 percent or more; or, 3) 
a scheduled compensation and pension examination; or, 4) if the 
Veteran receives pension under 38 U.S.C. 1521; or, 5) if the 
Veteran's annual income does not exceed the maximum annual rate 
of pension that the Veteran would receive under 38 U.S.C. 1521; 
or, 6) if, under certain circumstances,  the Veteran is unable to 
defray the expenses of that travel.  38 U.S.C.A. § 111 (West 
2002); 38 C.F.R. §§ 38 C.F.R. § 70.10(a) (2010).  

The Statement of the Case, issued on December 11, 2008, shows 
that the Veteran's claim for beneficiary travel benefits was 
received by VA on December 5, 2008.  That claim has not been 
associated with the Veteran's claims folder.  However, it is 
relevant to the Veteran's appeal, as payment of beneficiary 
travel benefits is time sensitive.  That is, a claimant must 
apply for beneficiary travel, orally or in writing, within 30 
calendar days after completing beneficiary travel.  38 U.S.C.A. 
§ 111 (West 2002); 38 C.F.R. § 70.20(a)-(b) (2010).  

The Statement of the Case also shows that the Veteran was awarded 
and received beneficiary travel from November 7, 2008 for three 
scheduled appointments.  Although the Veteran's VA treatment 
records on file show that she had treatment at the Columbia, 
Missouri VA Medical Center on and after November 7, 2008, the 
Statement of the Case does not contain the dates of the treatment 
for which beneficiary travel was paid.  In this regard, the title 
page of the Statement of the Case, suggests that the Veteran is 
appealing a denial of benefits for treatment rendered at the 
Harry S. Truman VA Memorial Hospital on November 20, 2008.  The 
claims folder does not contain a record of that treatment.  In 
order to make an appropriate determination in the Veteran's 
appeal, the Board must have the dates for which the beneficiary 
travel was denied and the reasons for the denial, as well as the 
associated treatment records.  

During her hearing, the Veteran revoked her appointment of the 
American Legion as her representative before VA.  Therefore, she 
must be informed of her alternatives and given an opportunity to 
choose a new representative.



In light of the foregoing, the Board finds that there is 
outstanding evidence which may well be relevant to the 
appellant's claim.  Accordingly, the case is REMANDED for the 
following actions:

1.  The VHA must inform the Veteran of her 
alternatives in deciding whether or not to 
seek a new representative before VA.  If the 
Veteran appoints a new representative, the 
claims folder must be forwarded to him or her 
for review in conjunction with this appeal.

2.  The VHA must associate the Veteran's 
claim for beneficiary travel with the claims 
folder.  

3.  If the claim for beneficiary travel noted 
in part 2 does not identify the dates of 
treatment for which the Veteran seeks 
beneficiary travel, the VHA must request that 
she identify those dates.  The records of 
that treatment must also be associated with 
the claims folder.  Such records may include, 
but are not limited to, those associated with 
the Veteran's treatment at the Harry S. 
Truman VA Memorial Hospital on November 20, 
2008.

4.  When the actions requested in part 1 have 
been completed, the VHA must undertake any 
other indicated development.  Then the VHA 
must readjudicate the issue of entitlement to 
VA beneficiary travel.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, she, 
and her representative, if any, must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to respond.  
The Supplemental Statement of the Case must 
include, but is not limited to, all of the 
treatment dates for which the VHA has denied 
beneficiary travel, and the reasons for each 
denial.  Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  
However, she is advised that she has the right to submit any 
additional evidence and/or argument on the matter the Board has 
remanded to the VHA.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



